Citation Nr: 0101106	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  97-17 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
an unauthorized period of private inpatient care rendered 
during hospitalization at Riverside Methodist Hospital in 
Columbus, Ohio, from March 13, 1996, through March 16, 
1996, including clarification of those dates.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from April 1962 to May 
1965.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2000, at which time, it was 
remanded for further development.  Following that 
development, the Department of Veterans (VA) Outpatient 
Clinic (OPC) in Columbus, Ohio, confirmed and continued 
the denial of reimbursement or payment for the cost of 
unauthorized private inpatient hospital care for the 
veteran from March 13 to March 16, 1996.  Thereafter, the 
case was returned to the Board for further appellate 
consideration.


REMAND

The evidence shows that from February 23, 1996, through 
March 16, 1996, the veteran was hospitalized at the 
Riverside Methodist Hospital in Columbus, Ohio, for 
treatment of his service-connected cardiovascular 
disease.  Cardiac catheterization revealed severe three 
vessel coronary artery disease and mildly dilated left 
ventricular chamber size with severe global left 
ventricular systolic dysfunction.  Therefore, on February 
27, 1996, the veteran underwent a coronary artery bypass 
grafting (CABG).  In the days following the surgery, the 
veteran had worsening chest X-rays, recurrent atrial 
fibrillation, and repeated episodes of Torsades requiring 
defibrillation.  He required intubation and was 
transferred to the Intensive Care Unit.  Thereafter, he 
showed improvement, and on March 11, 1996, he was 
transferred to the Step Down Unit.  He had brief runs of 
polymorphic ventricular tachycardia, and on March 13, 
1996, he underwent electrophysiology studies.  On March 
14, 1996, an automatic implantable caridoverter 
defibrillator (AICD) was inserted; and the following day, 
the veteran underwent a successful AICD evaluation.  On 
March 16, 1996, he was discharged from the hospital with 
home health assistance.  

In an administrative decision, reimbursement of the costs 
of the veteran's hospitalization from February 23 through 
March 12, 1996, was authorized by the Chief of the 
Medical Administrative Service (MAS) at the VA OPC in 
Columbus, Ohio.  It was determined that that period of 
hospitalization and professional care had been necessary 
to stabilize or improve the veteran's condition to the 
extent that he could be transferred, without hazard, to a 
VA or other federal facility for continued treatment.  

The veteran now seeks reimbursement for the cost of the 
remainder of his hospitalization Riverside Methodist 
Hospital.  

The admission of a veteran to a non-VA hospital at VA 
expense must be authorized in advance.  38 C.F.R. § 17.54 
(2000).  Payment or reimbursement of the expenses of care 
not so authorized may be subsequently approved, provided 
that the veteran meets certain criteria, including the 
fact that the admission is due to a medical emergency of 
such nature that delay would be hazardous to the 
veteran's life or health.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2000).  However, even though a 
medical emergency exists at the time of hospitalization, 
the emergency is deemed to have ended at that point when 
a VA physician has determined that, based on sound 
medical judgment, a veteran who received emergency 
hospital care or medical services could have been 
transferred from the non-VA facility to a VAMC for 
continuation of treatment.  From that point on, no 
additional care in a non-VA facility will be approved for 
payment by the VA. 38 C.F.R. § 17.121 (2000).

The exact dates of the unreimbursed period of 
hospitalization at Riverside Methodist Hospital are 
unclear.  Letters from the Chief of the MAS at the 
Columbus VA OPC to the veteran, dated in March 1996, and 
to the Riverside EKG, Inc. Billing Department, dated in 
August 1996, suggest, if not state, that the period of 
hospitalization from February 23 to March 12, 1996, would 
be authorized.  However, a Report of Contact, dated in 
September 1996, from the Chief of Staff of the Columbus 
VA OPC; letters from the Chief of the MAS at the Columbus 
VA OPC; to Riverside Methodist Hospital and to the 
veteran, dated in September 1996 and January 1997, 
respectively; the Statement of the Case issued to the 
veteran in April 1997; and the Supplemental Statement of 
the Case (SSOC) issued to the veteran in August 1997, 
suggest, if not state, that the period of hospitalization 
authorized would be from February 23 to March 13, 1996.  

It is also unclear whether in March 1996 the veteran had 
stabilized sufficiently to be transferred to a VA 
facility without hazard to the veteran.  Notes recorded 
on VA Form 119C show that on March 12, 1996, the 
veteran's family elected to stay at Riverside Methodist 
Hospital in a private pay status.  In a statement, dated 
March 18, 1996, however, the veteran's physician at 
Riverside Methodist Hospital, reported that the veteran 
was critically ill and required mechanical ventilatory 
support and that at no time during his stay was he stable 
enough to move to another hospital.  In the September 
1996 statement, the office of the Chief of Staff of the 
Columbus VA OPC stated that in March 1996, following the 
emergent period, the veteran had stabilized and was able 
to be transferred to another facility.  There is no 
rationale, however, to support the opinion that the 
veteran had, in fact, stabilized.  Moreover, it is 
unclear whether that statement was signed by a VA 
physician.  

During the course of this appeal, legislation was enacted 
with respect to VA's duty to assist the veteran in regard 
to his claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (Nov. 9, 2000, 114 Stat. 2096).  That 
legislation was enacted after the veteran's case was 
transferred to the Board, and, as such, has not been 
considered by the VA OPC. 

In light of the foregoing, the Board is of the opinion 
that additional development of the record is necessary 
prior to further appellate consideration.  Accordingly, 
the case is remanded for the following actions:

1.  The VA OPC should clarify the 
dates for which VA is authorizing 
payment during the veteran's 
hospitalization at Riverside 
Methodist Hospital from February 23, 
1996, through March 16, 1996.  

2.  The veteran's claims file should 
be reviewed by a VA physician for an 
opinion as to whether, "based on 
sound medical judgment," the 
veteran's medical condition had 
stabilized and whether he, therefore, 
could have been transferred to a VA 
facility during a period of 
hospitalization which ended on March 
16, 1996.  The rationale for that 
opinion must be provided.

3.  When the requested actions have 
been completed, the VA OPC should 
undertake any other indicated 
development and then readjudicate the 
issue of entitlement to reimbursement 
or payment for the cost of an 
unauthorized period of private 
inpatient care rendered during 
hospitalization at Riverside 
Methodist Hospital in Columbus, Ohio, 
from February 23, 1996, through March 
16, 1996.  In so doing, the VA OPC 
must take care to consider the new 
legislation in regard to VA's duty to 
assist the veteran. Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 (Nov. 9, 2000, 114 Stat. 
2096).  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an 
SSOC and afforded an opportunity to 
respond.  Thereafter, if otherwise in 
order, the case should be returned to 
the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is notified.  It must be emphasized, 
however, that he does have the right to submit any 
additional evidence and/or argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals










 

